Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 1 of 25

 

 

  
  
  

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT == ssid
SOUTHERN DISTRICT OF NEW YORK ELECTRONIC LEY: FILED ||
Donon enn teen e cnn ec ee esas sce scone os x DOCH
inte DATE FILED:__ 6/1 3c.

 

 

 

 

CUSTOMS AND TAX ADMINISTRATION OF THE

KINGDOM OF DENMARK (SKAT) TAX REFUND 18-md-2865 (LAK)
LITIGATION
This paper applies to: All Cases
wwe et et eee ee rere ee ew ee ee ee eee ee x
PRETRIAL ORDER NO. 24

(Order for Status Report and Conference)

LEWIS A. KAPLAN, District Judge.

L, Counsel, on or before July 15, 2021, are to meet and confer (in person or
electronically) regarding the status of all of these cases, the completion of discovery, the handling
of dispositive motions, the framing ofa pretrial order or orders, and the possibility of settlement of
some or all of these cases.

2, On or before July 29, 2021, the parties shall file a joint report on behalf of
all parties summarizing the status of discovery to that date, the discovery remaining to be completed
or conducted, and a proposed schedule for its completion. To the extent that the plaintiff and any
defendant or group of defendants differ as to the discovery remaining to be completed or proposed
schedules for its completion, their differences shall be set out succinctly in one or more appendices
to the joint report. The parties’ joint report should address also whether any parties anticipate filing
any further complaints or third party complaints or seeking leave to amend any existing pleading.
The parties shall endeavor to propose a joint schedule for the completion of all such filings.

 

3. On or before July 16, 2021, the parties shail file a joint report on the status
of the actions filed in the United Kingdom (the “U.K. actions”), any pending foreign administrative
appeals, and any other foreign actions related to this case, and address the extent —if any — to which
these actions may impact setting an efficient schedule in this matter.

4. It seems possible that motions for summary judgment or partial summary
judgment conceivably could reduce the issues for trial quite significantly, or be dispositive, in these
cases or groups of these cases. The prospect of many motions for summary judgment or partial
summary judgment, each with its own slant in facts common to all cases or to identifiable groups of
cases, seems real, not to mention probably costly and time consuming. Accordingly, a more focused
strategy for dealing with such motions could prove extremely valuable. The Court solicits the views
of counsel on how best to approach this. A joint report on behalf of all parties addressing this subject
shall be filed on or before August 27, 2021. To the extent that the plaintiff and any defendant or
group of defendants advocate different approaches, their differences shall be set out succinctly in one

 
Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 2 of 25

or more appendices to the joint report.

Among the matters counsel are invited to consider in this regard is whether it
would be desirable to exchange, without prejudice, outlines of proposed motions for summary
judgment or partial summary judgment and then to negotiate complete or partial joint Rule 56(H
statements to govern all cases or groups of cases before any such motions are prepared. See attached
transcript from Jn re Parmalat, 04-md-1653 (May 10, 2007).

In addition, counsel should consider whether it would be desirable to proceed
with one or multiple bellwether cases, at least for the purpose of summary judgment motions.
Counsel should consider also the goals and selection criterion for potential bellwether cases.

5, Under either approach, the Court and the parties would benefit from better
understanding of which cases or groups of cases involve overlapping or similar issues. In order to
facilitate this analysis, on or before August 27, 2021, the parties shall provide the Court with a joint
report identifying cases that are analytically similar with regard to underlying facts, such as but not
limited to: (a) the applicable state law, (b) involvement of key parties, such as the plans’ broker-
custodians, (c) the relevant time periods when the plans’ tax refunds were submitted to SKAT, (d)
whether the parties are named also in the U.K. actions, and (e) whether the parties have filed
counterclaims or third-party complaints.

4, The Court will hold a status conference on September 28, 2021, at 3 pm.

SO ORDERED.

Dated: June 16, 2021 hy, f. L_

Lewis A/ Kapl
United States District Judge

 

 
 

 

GAPEr EDS GAGOR SOF LAK ER ogament 630 Filed 06/16/21 Page 3 of 25

SOUTHERN DISTRICT OF NEW YORK

O04 MD 1653 (LAK)

wee New York,

x N.Y. May 10,
2007 2:15
p.m,

Before:
HON. LEWIS A. KAPLAN,
District Judge
APPEARANCES

GRANT & EISENHOFER, P.A.
Attorney for Class
Plaintiffs BY: JAMES J. SABELLA

SPECTOR ROSEMAN & KODROFF
Attorney for Class Plaintiffs
BY: ROBERT M. ROSEMAN

DIAMOND MCCARTHY LLP
Attorney for Plaintiff Food Holdings, Dairy Holdings,
PCFEL BY: GREG TAYLOR
QUINN EMANUEL Parmala
Attorneys for t
Plaintiff BY: MARC L.
GREENWALD BRIAN TIMMONS

HERBERT P. MINKEL, JR.

ATTORNEY for Gerald Smith as Trustee & Peter Pappas as
Plan Administrator
DAVIS POK & WARDWELL
Attorney for Deloitte BY:
DANTEL F. KOLB
& Touche LLP

APPEARANCES CONTINUED
WINSTON & STRAWN LLP At

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21

7T5a9parc

torney for Grant Thornton Lb
BY: LINDA T. COBERLY P

STROOCK & STROOCK & LAVAN LLP

Attorney for Grant Thornton
International BY: JAMES L. BERNARD

CLIFFORD CHANCE US LLP
Attorney for Citibank, Citigroup, and
Capeland BY: MARK A. KIRSCH

KRAMER LEVIN NAFTALIS & FRANKEL LuP
Attorney for Deloitte & Touche and James
Capeland BY: MICHAEL J. DELL

ALLEN & OVERY

Attorneys for Defendant Credit
Suisse BY: TODD S. FISHMAN

MICHAEL FELDBERG

DAVIS POLK & WARDWELL
Attorney for Banca National Del
Lavoro BY: NANCY B. LUDMERER

HELMS MULLISS WICKER
Attorney Americafor Bank of
BY: PETER J. COVINGTON

SIDLEY AUSTIN LLP

Attorneys for Bank of America
BY: ALAN C. GEOLOT

JOSEPH B. TOMPKINS

DANIEL McLAUGHLIN

HENNIGAN BENNETT & DORMAN LLP

Page 4 of 25

Attorneys for the Monumental Plaintiff, Principle

Plaintiff, Allstate & Prudential
BY: LAUREN SMITH
ROBERT L. PALMER

KITTREDGE, DONLEY, ELSON, FULLEM & EMBICK,

SOUTHERN DISTRICT REPORTERS, P.C.

(212) 805-0300

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 5 of 25

T5a9parc

LLP Attorney for Defendant Pavia e Ansaldo
BY: CHRISTOPHER M. BRUBAKER

(In open court; case called)

THE COURT: Good afternoon everybody. I appreciate
the effort that went into the letters concerning summary
judgment. But as my order calling this conference indicates,
it doesn't go nearly as far as we're going to need to go.

The amount of paper with which everyone, quite
understandably, has inundated me thus far makes it clear to
me, particularly given the amount of discovery you've taken,
that if I just let you all go off and make summary judgment
motions you all want to make, I will probably not live long
enough to decide, let alone read them. I mean I just don't
even see how it could happen. So something is going to have
to be done to boil this all down and to do it in a way that
will enable the case to be resolved on some meaningful
scale.

Now, I've given a little bit of thought to this but
I don't profess to have a definitive answer, and I just
thought I would share some thoughts about a way we might go
and hear briefly whatever reactions you might have this

afternoon, and then give you just a little bit more time to

SOUTHERN DISTRICT REPORTERS, P.C,
(212) 805-0300

 

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 6 of 25

T5a9parc

see if you can't refine some of these ideas or come up with
better ones, but in any event, try to come to something
workable, failing which, I'll just have to do the best I
can. If I'm not as informed about everything as you are, and
the result of my trying to do it without more guidance from
you, I'm afraid might not be satisfactory.

I was thinking something along the following lines.
That a useful first step might be for everybody who intends
to make a summary judgment motion, to draft and serve on the
other side, but not file, two things, your rule 56,1
statement and an outline of the motion, not to exceed four
pages; no brief, no affidavits, just that much.

And then the nonmoving party or parties would, ina
suitable period of time, respond to the 56.1 statements —-
and I want to come back to talking about the 56.1 statements
-- and then have you all, however wish to argue it, confer
with a view to there being prepared, to the extent the 56.1
statements reveal areas of no disagreement -- I hesitate to
say agreement -- a single stipulation of facts that would
apply to the extent it's relevant, in all cases, anda

single list of propositions of fact, which at least some

SOUTHERN DISTRICT REPORTERS, P.C,
(212) 805-0300

 

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 7 of 25

Tosa9parc

movants claim are actually undisputed and some nonmoving
parties claim are disputed, with relevant citations to the
record, and also, of course, the nonparties would also serve
a four-page outline of their responses.

I would hope by that to essentially have a very
substantial part of the case, if not stipulated in formal
terms, established as really undisputed. Because I expect
that a great deal is undisputed. And there is no point in my
reading 12 or 15 or 18 motions, reciting all of that, all
over again. And I think that might tee up for ready and
quick and

easy disposition those propositions that
people claim are material and where you can't agree as
to whether there's a genuine dispute or not.

Then once have you done that and you've exchanged
these outlines, the next step I had in mind is that you
would confer with a view to having a joint or a master brief
on each side with respect to the issues that are common, and
there are bundles of them here, I anticipate. I'm just
judging by things that come immediately to mind. Based on

the motions to dismiss, I imagine there will be a certain

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 8 of 25

75a9parc

amount of discussion of standards under 10 (b) (5) (a) and ({c)
that's going to be common to more than one of the motions. I
certainly hope I don't have to again read the culpable
participation and section 20(a) arguments again, but I
imagine that's going to be some of it, but obviously there's
a lot more.

And then after you go through some process toward
that and identify for me what the joint submission would be
and what other submissions you contemplate, then depending
on how overwhelming it is or isn't, at that point I would
see whether I want to bring in a magistrate or a special
master in essence to knock heads to try to broaden the areas
of agreement and narrow the areas of disagreement and
dispute.

I certainly don't conceive of this as a surefire
solution. IT haven't had enough time and don't have enough
background with the intricacies of the evidence for it to be
that at this stage, but I thought it might be just something
useful to start a more constructive discussion than we've

had up to now, but I have organized this.

I realize I am hitting you all cold with that. But

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 9 of 25

V5a9parc

if anybody has any thoughts or suggestions or objections,

you're not going to be precluded if you don't say anything
now, but I think it might be helpful to hear what anybody

has to say, if there is anything at this point.

Mr. Bernard.

MR. BERNARD: Your Honor, I was asked by the defense
group, and offered to the defense group to address these
issues today since I had addressed them in a letter to the
court. Mr. Geolot and Mr. Dell have separate issues that
they submitted in connection with experts but I'll focus at
least on this for now.

I think, your Honor, first of all, that your
message came through loud and clear in the order of last
week. And I should emphasize, though, that as a group -- and
when I mean a group, I mean both defense counsel and
plaintiffs' counsel, I think we worked together very well as
far as trying to put something together. Just by way of
example, since your Honor's order of last Thursday, defense
counsel have now spoken three times and actually we're
prepared to address an idea different from the idea that

your Honor proposed, but nonetheless an idea, today that we

SOUTHERN DISTRICT REPORTERS, P.C,
(212) 805-0300

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 10 of 25

10
T5a9parc

thought would get to more of what your Honor was asking for,
which as I read it, was really quite simple, specifics; not
the general, but exactly what did you plan on doing,

defendants.

IT also say I spoke to Mr. Sabella and I spoke to

Mr. Greenwald's colleague, Mr. Witt, in connection with

 

putting together the submission that came to your Honor last
week. And we worked together as well with plaintiffs.

So I think that this is something that can be done,
and ~ would endorse your Honor's idea of thinking about
these issues further because you have hit us cold with them.
They are important issues. There are some complications I'd
like to inform the court about so that you can understand a
little bit more about what we're struggling with on our
Side. But I think this is something that we can work
through, and I would endorse the idea of giving us a little
more time to try and do that. I am prepared to do something
further today. I don't know, in light of what your Honor has
suggested, whether that's still going to make sense, but
I'll explain that in a moment.

But by way of complications -- and I don't mean to

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 11 of 25

ji
7T5a9parc

focus on these, but I do mean to raise them so that the
Court understands. I think a primary one is timing, and the
reason for that is this, Judge. Right now we're struggling,
all sides, with some 60 expert reports. They are -- the
rebuttal reports to the expert reports that were served are
due, I believe, June 4. That both creates a timing issue.
Resource is one issue. One aspect of that. But another one
that's equally as important, Judge, which is that defendants
would be at a significant disadvantage if we were asked to
exchange these kinds of outlines with respect to the points
that we would be making on summary judgment before those
reports are in.

Now, I don't want to overstate the point. Of
course, it's quite clear —- I'm not revealing a state
secret, For example, that defendants intend to raise issues
like in pari delicto with respect to Dr. Bondy's complaint.
But there are other issues that defendants intend to raise
in connection with other matters, that if we were forced to
preview at this point in time with the plaintiffs, it would
be a problem,

I should add, your Honor, that that was really the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 12 of 25

12

 

T5a9parc

primary reason why the submission that we made to you, that
came under my signature, was in the nature that it was. We
did not want to front a lot of the issues in explicit
detail.

We are prepared to discuss those in more detail
today. We've been working, and that's been the purpose of
our calls these last few days, to come up with a more
detailed list that we could give your Honor.

We were going to propose today that a smaller group
of us meet with the court in the robing room, smaller group
of defendants, ex parte, with -- obviously, with plaintiffs'
permission to discuss that in more detail, if everyone

believed that that would be a fruitful way to proceed.

At the same time, we recognize that with respect to
how plaintiffs respond to that, that that poses some problem
because we can't ask them fairly to respond to something in
a vacuum. They can't answer the question of what would they
do jointly without knowing what we will do jointly. So we
would imagine that that process would unravel and would move
forward in a serial process; that is, that after we had

worked through it and after the submissions were in, then

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 13 of 25

3
75a9parc

would then do it, much the way your Honor -
THE COURT: I guess you mean unfold, not unravel.
MR. BERNARD: Unfold would be a better word.

THE COURT: Sometimes I fear that the process in

 

this case has unraveled more than once.

MR. BERNARD: It's not unraveling. It's unfolding.
It's a difficult unfolding at times, but it's not an
unraveling.

The other complication, Judge, that we're
struggling with, that we've had some discussions about, but
it is somewhat preliminary, and I'll confess, it is
complicated, it's choice of law issues. And the reason for
that is that while conceivably one can see how certain
issues, at a factual level, are common, when you start
getting into details and nuances of certain points; whether,
for instance, North Carolina law is going to apply to some
of the Bank of America actions or Illinois law as to others,
those are things that we're still working through to figure
out whether, in fact, it is an issue and whether or not,
therefore, it can be joint or whether or not it needs to be

separate.

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 14 of 25

14
V5a9parc

T'm confident we can get through that because
there's a lot of really smart people working on this and we
can ultimately figure out whether or not these are really
substantive differences or whether or not they're going to
be the kind of thing that you can handle with a footnote in

some kind of a joint submission. But we're working on that

 

as well.

The last point that I would say, Judge, just in
terms of thinking about this -- and again, I think that as
this unfolds it will become more clear -- is that while I

think the court, in outlining, for example, the few issues
that you've already done the 10(b}) issues, the culpable
participation, the 20(a) issues, there is a very real
concern on the part of defendants that although in some
broad sense culpable participation 20(a) is something that's
applicable to a great many of us, that as applied to
specific defendants, the issues are quite different,
depending on what facts on discovery reveal. And therefore,
the concern is: Well how would a joint submission work like
that? How would you jointly brief, for instance, the core

legal standard on Section 20(a} but yet leave enough room

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 15 of 25

43
T5a9pare

for each defendant to address the cases and the things that

they need to address or how the common cases
apply to them in a way that's unique.
And so, we've been working through that as well.

And frankly, some issues, we've just decided there may be

 

some common overlap but at the end of the day, it's not |
enough common overlap to justify an individual brief to the
court. Instead we're going to have to do it in a way that
recognizes the differences between us.

I should say, though, because I think the process
has been productive from our perspective, that your Honor's
message has come through loud and clear. And I should say
that it is in our collective best interests to not inundate
the court with 35-page briefs on each case in which we're
defendants. We are keenly aware of that. And that's why I
think -

THE COURT: You know what Judge Pollack's solution to
this always used to be. I'm going back 25, 30 years. He just
locked all the lawyers in a jury room until a stipulation came

out.

MR, BERNARD: I hope your Honor is not endorsing

 

SOUTHERN DISTRICT REPORTERS, P.C,
(212} 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 16 of 25

16
Toa9parc

that approach.

THE COURT: I've learned a lot from Judge Pollack in
various ways, easy and otherwise, but I'm not threatening
that at the moment.

MR. BERNARD: TI think, also, Judge -- again in all
seriousness, we have worked together well on this. IT think
it is something that we can continue to pursue,

I'm not sure if the way in which your Honor has

presented it today really moots the idea that I came in here

 

prepared to discuss in more detail, which was some ex parte
conference where we gave you a little more detail about what
we were seeking to do. I also don't know what plaintiffs'
position with respect to that would be.

But I am confident that in light of what you've
just said and in light of what we've already discussed, that
we can come up with a plan that does this and that does it
in a way what is efficient and that satisfies both the
court's needs and also addresses some of the legitimate
concerns that some of us have in at least the three areas
that I've already laid out.

THE COURT: Thank you. Anybody want to say anything

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 17 of 25

i7
T5a9parc

from the plaintiffs?

MR. SABRLLA: Your Honor, Jim Sabella for the class
plaintiffs.

My initial reaction to the court's proposal is that
I like it. As with anything, the devil often is with the
details. And the idea of a joint 56.1 statement is a great

idea in practice, it's so rare that you ever find either

 

side in a case putting in 56.1 statements that make any
sense. How many times have you seen 56.1 statements where
people put in essentially conclusions of law masquerading as
facts.
THE COURT: That's a point I'm going to come back
to. MR. SABELLA: It's one thing to say this
happened on
thus and such a date. But your Honor has seen this more than
I have where people always put in: We acted completely
properly. They acted grossly recklessly. That kind of stuff.
So but, hopefully, if your Honor -- given your
Honor's directions that we know we can't go in that
direction, something could come out of that and then the

56.1 exercise will actually mean something; whereas, in so

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 18 of 25

18
T5a9parc

many cases, as your Honor knows, it doesn't.

50, my initial reaction is it would be favorable,
and I can't really respond to what Jamie said at this point,
other than I have no objection to ex parte meetings on this
or any other topic.

THE COURT: I'm not sure that's the best way to go
at the moment.

Look, I think Mr. Bernard's point about not wanting
to show, at least some of the cards in the defendants" hands
before June 4, perfectly understandable, so we can take that
into account in setting a schedule.

f certainly do think that, as I said when came in,
I'm prepared to give you some time to take this a little
further among yourselves with the guidance of what I've said
before and what I've said today, and so we can just talk
about. that schedule in a minute.

One other thing you might think of, in coming up
with a proposal, is that to the extent that your discussions
reveal that there are certain issues -- and the one that
prompts this comment is choice of law, but there might be

others -- that, if resolved first, would vastly simplify

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 19 of 25

19
Toa9parc

what follows, I don't rule out a procedure that would be
focused on resolving those pivotal points so that we could
then have a simplified process subsequently.

Now, I'm glad Mr. Sabella said what he said about
56.1 statements because it reminded me that I wanted to talk
about that. Everything he said, in my experience, is
absolutely correct. Most of them -- or many of them, any way
-- are a complete waste of time and I'm not going to have
that here.

The rule, I think, is very clearly and well drawn
and it is designed to force a moving party to think through
that which is truly material, not something that's a nice
piece of background, but something on which a dispositive
conclusion of law turns, and state the fact in a clear,
unequivocal, nonargumentative way and see whether that fact,
in truth, is admitted, or at least not disputed or not
controverted by admissible evidence. That's what I have in
mind,

Over the years I've had occasion more than once to
write about these things. And a case that comes immediately

to mind is something called Archie Comics against I think

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 20 of 25

20
T5a9parc

DeCarlo, but I think there have been others, in which I
talked about some of these problems any way, and I would
hope that you would all approach the 56.1 statement exercise
with that in mind. I've read so many that sort of take off

from the plaintiffs saying, for the sake of discussion, the

 

parties met on June 4, 1997, and the response is admitted
but the defendant says that that was a Tuesday and the sun |
was shining, and the other side is implying that it was a
nice day and it wasn't a nice day, and on, and on it goes,
and all for no good purpose. Now, that's not to say the
lawyer at the time didn't think it was a good purpose, but
it's not the purpose that the rule is designed to serve. So
I hope in the process we can strip this down to its bare
essentials. We have plenty of time to argue the case at the
appropriate time, but let's just find out what facts are in
controversy and what facts aren't. So much for that.

Now, let's talk about schedule. Given the June 4
date, is it unreasonable to expect that I should have a
report from you by June 18 on what the proposal or proposals

is or are?

MR. BERNARD: IT haven't had a chance, your Honor, to

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 21 of 25

21
T>a9parc

refer or to confer with my colleagues, but I think that's
eminently reasonable. If anyone does have an issue that I
haven't thought of -- there is one issue I know that's
lurking out there that people are going to want to discuss
with the court, which is that right now the current schedule
contemplates a June 4 cutoff for the submission of rebuttal
reports, and then a July 2 cutoff with respect to expert
discovery, which would be depositions. And right now I think
a bunch of us are thinking how are we going to take the 60
depositions in that period of time, in particular when some
may require more than a day.

I don't know if that impacts this date as much.

I toss it out there to see if anyone else in the room who
has been thinking this through has any issues with
respect -

THE COURT: You probably need, from what you say, a
little more time on the expert depositions, and within
reason I will give you more time. I mean I wouldn't have a
problem with you taking the summer to get them done, and
hopefully you'll agree, and you'll give me a stip on it. I

do not want it dragging on because -- for the obvious

SOUTHERN DISTRICT REPORTERS, P.C,
(212) 805-0300

 

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 22 of 25

22
T5a9parc

reasons.

Anything else on this subject, which is really the
main point of business for today, but I gather we have
others.

MR. PALMER: Just clarification, your Honor. The
June 18 reports, are you thinking about our either
individual or collective comments and suggestions on the
process to be followed?

THE COURT: Yes, on the process. And I'm hoping to
get one,

MR. PALMER: From each side?

THE COURT: No. One.

MR. BERNARD: Your Honor, I'll volunteer to
get everybody in line and get one submission to the

court.

THE COURT: Illustrative of my concerns about

summary judgment, I have had five letters in the space of

 

hours about allegations of noncompliance with Rule 26. And I
have not made a judgment about this, but what I'm going to
say is the foilowing. And I don't propose -- if somebody

wants to make a comment I'li listen to it this afternoon,

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
 

 

Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 23 of 25

23
75a9pare

but I'm not going to decide anything today.

Mr. Bondy, and I guess the class plaintiffs, have
now heard screams of objection here. And if having seen and
heard them you amend these reports in some way ~-- and I'm
not saying your obliged to, I haven't even looked at them ~--
in the next ten days, well, I'm just not going to get too
bent out of shape about whether it was on the precise due
date or within ten days thereafter. But beyond that, the
chances are good that you will sink or swim on the state of
the record in ten days as to these witnesses.

So, for the benefit of further consideration, you
think it might be a good idea to supplement some of these
reports and try to meet some of the objections, you've got
ten days to do it. And fair warning because if I conclude
afterward that there has not been very substantial
compliance with the rules, the experts as to whom that's
true may simply be out of the case without any further
opportunity to cure. You're on fair warning.

Is there anything else we can accomplish this
afternoon?

Mr. Tompkins.

MR. TOMPKINS: Your Honor, since we're all here I

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 24 of 25

24
T5a9parc

wanted the court to be aware of an issue that may come up
and it has te do with the role of Price Waterhouse in this
proceeding. It's recently become clear, in letters from Mr.
Bondy's counsel, that Price Waterhouse, at least several
Price Waterhouse people have been retained to give testimony
in these proceedings and will be subject to
cross-examination.

Bank of America thinks that there's an inherent
conflict in Price Waterhouse giving testimony against the
bank because Price Waterhouse is the bank's auditor, both in
the United States and in Italy. And it only became clear
recently that that is what is intended to do.

The bank has not waived that conflict and has no
intention of voluntarily waiving that conflict. So I wanted
the court to be aware of that and if we have to deal with it
formally, we will.

THE COURT: I'm aware of it. All right.

Well, thank you all very much. I look forward
to success crowning your efforts and to good process
that ultimately results in a very short set of summary

Judgment papers.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
Case 1:18-md-02865-LAK-RWL Document 630 Filed 06/16/21 Page 25 of 25

T5a9pare

(Adjourned)

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

25

 
